FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2021

                                    No. 04-20-00528-CV

                             Alberto MUNIZ and Bridget Muniz,
                                       Appellants

                                              v.

                              Mike DUGI and Mary Ann Dugi,
                                       Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVDO-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

       The Appellees' Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees' brief is due on or before July 26, 2021. No further extensions will be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court